DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buelow et al. (US 2018/0033143).
claim 1, Buelow et al. discloses a medical image processing apparatus comprising processing circuitry configured to 
designate a region of interest in a first tomogram among multiple tomograms which are based on tomosynthesis imaging performed with a subject compressed in a first direction (“Similar to FIG. 2 above, at step S310 an input specification is received that specifies both a location and the structural property of the image structure S1 of interest in the initial image IG1” at paragraph 0073, line 1; “During the acquisition, the breast is compressed in a compression arrangement to enhance image contrast” at paragraph 0039, line 6), and 
specify a second tomogram corresponding to the region of interest from among multiple tomograms which are based on tomosynthesis imaging performed with the subject compressed in a second direction different from the first direction (“In step S330a, a search region RO12 in the ipsilateral (second) tomosynthesis volume IG2 is defined based on the location of the initial structure S1 in IG1 and a ROIL around this location of S1” at paragraph 0077, line 1; “For instance, in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume” at paragraph 0081, line 1; “For each view, the breast may need to be re-positioned and or re-compressed before acquisition of the projection imagery for the next view can commence” at paragraph 0039, last sentence).
Regarding claim 2, Buelow et al. discloses an apparatus wherein the processing circuitry is configured to specify the second tomogram based on a position of the region of interest, and the second direction (“In step 330c, the corresponding lesion ROI S2 in 
Regarding claim 7, Buelow et al. discloses an apparatus wherein the processing circuitry is configured to cause a display to display the specified second tomogram (“For instance, in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume” at paragraph 0081, line 1).
Regarding claim 10, Buelow et al. discloses an X-ray diagnostic apparatus comprising processing circuitry configured to 
designate a region of interest in a first tomogram among multiple tomograms which are based on tomosynthesis imaging performed with a subject compressed in a first direction (“Similar to FIG. 2 above, at step S310 an input specification is received that specifies both a location and the structural property of the image structure S1 of interest in the initial image IG1” at paragraph 0073, line 1; “During the acquisition, the breast is compressed in a compression arrangement to enhance image contrast” at paragraph 0039, line 6), and 
specify a second tomogram corresponding to the region of interest from among multiple tomograms which are based on tomosynthesis imaging performed with the subject compressed in a second direction different from the first direction (“In step S330a, a search region RO12 in the ipsilateral (second) tomosynthesis volume IG2 is defined based on the location of the initial structure S1 in IG1 and a ROIL around this 
Regarding claim 11, Buelow et al. discloses a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to 
designate a region of interest in a first tomogram among multiple tomograms which are based on tomosynthesis imaging performed with a subject compressed in a first direction (“Similar to FIG. 2 above, at step S310 an input specification is received that specifies both a location and the structural property of the image structure S1 of interest in the initial image IG1” at paragraph 0073, line 1; “During the acquisition, the breast is compressed in a compression arrangement to enhance image contrast” at paragraph 0039, line 6), and 
specify a second tomogram corresponding to the region of interest from among multiple tomograms which are based on tomosynthesis imaging performed with the subject compressed in a second direction different from the first direction (“In step S330a, a search region RO12 in the ipsilateral (second) tomosynthesis volume IG2 is defined based on the location of the initial structure S1 in IG1 and a ROIL around this location of S1” at paragraph 0077, line 1; “For instance, in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buelow et al. and Sugiyama et al. (US 2018/0070892).
Regarding claim 3, Buelow et al. discloses an apparatus as described in claim 1 above.
Buelow et al. does not explicitly disclose that the processing circuitry is configured to determine, on a schematic diagram schematically expressing the subject, a position of the region of interest in a direction orthogonal to the first direction, based on one and another ends of the subject in the first tomogram.
Sugiyama et al. teaches a medical image processing apparatus wherein the processing circuitry is configured to determine, on a schematic diagram schematically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a schematic as taught by Sugiyama et al. in the system of Buelow et al. to illustrate the position of the region of interest relative to each projection image.
Regarding claim 4, Buelow et al. discloses an apparatus as described in claim 1 above.
Buelow et al. does not explicitly disclose that the processing circuitry is configured to determine, on a schematic diagram schematically expressing the subject, a position of the region of interest in the first direction, based on a slice number indicative of the first tomogram and a total number of slices of said multiple, first direction-based tomograms. 
Sugiyama et al. teaches a medical image processing apparatus wherein the processing circuitry is configured to determine, on a schematic diagram schematically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a schematic as taught by Sugiyama et al. in the system of Buelow et al. to illustrate the position of the region of interest relative to each projection image.
Regarding claim 5, Sugiyama et al. discloses an apparatus wherein the processing circuitry is configured to specify the second tomogram by locating, on the schematic diagram, an intersection between an imaging axis in the second direction and a straight line orthogonal to the imaging axis and extending through the determined position of the region of interest (“As illustrated in FIG. 11, the reference information 
Regarding claim 6, Sugiyama et al. discloses an apparatus wherein the processing circuitry is configured to calculate a slice number of the second tomogram based on a ratio at which the located intersection internally divides the imaging axis within the subject on the schematic diagram and based on a total number of slices of said multiple, second direction-based tomograms, so that the second tomogram is specified (“As illustrated in FIG. 11, the reference information generating function 35e makes a setting such that a straight line 13 connecting a straight line 11 passing through the detected position in which the breast starts (ends) and projected to the side of the X-ray tube 15a and a straight line 12 passing through the mammilla in the shortest distance passes through the region of interest and the reference information generating function 35e calculates a ratio (c:d) based on the position of the region of interest (step S203)” at paragraph 0087, line 5; see Figure 11 that shows the schematic diagram in the center and its relationship to the two projection directions; the ratio point is set at the slice position where the region of interest is located; furthermore, as described in Figure 12, the location of the region of interest is expressed in relative depth based upon the division of the image volume, thereby indicating a slice of the volume).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buelow et al. and Oohashi et al. (US 2015/0139518).
Regarding claim 8, Buelow et al. discloses an apparatus as described in claim 7 above.
Buelow et al. does not explicitly disclose that the processing circuitry is configured to cause the display to display a moving image that comprises the second tomogram and a predetermined number of said multiple, second direction-based tomograms before and after the second tomogram.
Oohashi et al. teaches a medical image processing apparatus wherein the processing circuitry is configured to cause the display to display a moving image that comprises the second tomogram and a predetermined number of said multiple, second direction-based tomograms before and after the second tomogram (“In this case, the identifying unit 142 causes the image acquiring unit 141 to acquire the frame obtained by scanning the position substantially the same as that of the ROI specified in the mammography image and several frames before and after the frame. The display control unit 143 sequentially displays the frames acquired by the image acquiring unit 141 on the display unit 120” at paragraph 0055, line 9; the “frame” is analogous to tomogram for display purposes, as it constitutes a single image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the motion display as taught by Oohashi et al. to display the tomograms of Buelow et al. for purposes of giving the radiologist context for the region of interest (see Oohashi et al. at paragraphs 0055 and 0071).
claim 9, the Buelow et al. and Oohashi et al. combination discloses an apparatus wherein the processing circuitry is configured to cause the display to display a moving image that comprises the first tomogram and a predetermined number of said multiple, first direction-based tomograms before and after the first tomogram, next to a display area for a predetermined number of said multiple, second direction-based tomograms (“The so computed properties may then be displayed in numerical or graphical form as "info" overlays in association with the respective structures S1 or S2 in one or both images IG1,IG2” Buelow et al. at paragraph 0086; “As illustrated in FIG. 8, for example, the image processing apparatus 100 according to the first embodiment acquires the frame obtained by scanning the position substantially the same as the position specified as the ROI in the moving image from the image storage device 400” Oohashi et al. at paragraph 0056, line 5;  as seen in Figure 8 of Oohashi et al., the motion image and the tomograms are shown in adjacent areas of the display).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662